I’RE     A~OR~Y                      GENERAL
                                 OP    TEXAS

PRICE  DANIEL
ATTORNEYGENERAL
                                  beeember 22, 1952

           Hon. Har$ison .Hall               OpinionNO. v-1559
           county .Attomey,
           Newton County                     R0:     Authority of Klrbyvllle
           Newton, Iha                               Consolidated Independent
                                                     School District    to require
                                                     that schools taxes not be
                                                     collected by the Tax Asses-
                                                     sor-Collector   of Newton
                                                     County, although the Tax
                                                     Assessor-Collector    prepared
                                                     assessments and rolls prior
           Dear Mr. Hall:                            to this notioe.
                         YOU   r6p383t.the         0pin10n   0r   this   0rfm   UPON
           the following question:     Map the Board of Trustees of
           a consolidated independent school district. composed of
           territory  in .two adjoining counties collect  its t+xes
           through ‘a tax collector   appointed by the Board of Tras-
           tees of the district notwithstanding the taxes may have
           theratoiore been adsessed by the assessor-collector    of
           one o? the countiasl
                         Your question        arises     from the following      facts:
                          “ti.Maroh 29, A.D., 1952, Kirbyville
                   Ind.‘~ S. bist. No. 905’of Jasper County,
                   and Call County Line Ind. S.,Dist.,     in-
                   volving parts of both Jasper and flewton
                   Countirr, Jpspr couuty hftvinf cttE;;l
                   of said County: Line Mst.
                   above:date thebe two S. Dists. were con-
                   eolidated’by    election, forming w’hat is
                  .frd knrs; aa the Kirbyville ConsoUdated
                       .       .
                        “In the years past, the Newton County
                  Tax Collector-Assessor,     by agreement, has
                  bian collectiiig  the taxes for the said
                  Comity,,Line School Dlst . and turning, same
                  ovef to the’schaol,     aocbrding to the As-
                  sessments and roll& made up by the Assessor-
                  Collector of Newton County.
.   .




        Hon. Harrison Hall,, page 2        (V-1559)


                   “The assessment and rolls were made
              out for this year by the Assessor-Collector
              of Newton County. Thereafter, on the 29th
              of Sept., pf this year, the Assessor-Collec-
              tor of Newton County was notified by the
              newly formed school dlst. not to collect
              said taxes.”
                   !qe do not find It necessary to review the
        steps leading up to the formation of the Kirbyville
        Consolidated Independent School District as it pres-
        ently exists.    We assume that Its formation and its
        existence Is In all respeots legal.     This being true,
        it possesses all the power and authority in the mat-
        ter of ~the assessment and collection   of its taxes
        oonfrrred by the Legislature upon Independent school
        districts  in general    and this without regard to the
        prior procedure outlined In your letter aa to the
        Call County Line Independent School District which is
        now oonsolidated with the Klrbyvllle Consolidated In-
        dependant School District,
                      ‘IheXLz’b~ill~‘.CaMlldi4ted ::Wepei.~dent$k&r&l   MS-
        trlotiJ Mough St. BfXird bf ‘Trusteed, ~ssesse?::the           mr
        to;:eZi3ct_ to. izollect:~.tts3i.%ies .throug .:lts .o3n :tax::
        collector.       That It Is composed of territory       In two
        adjoining counties does not have the effect of separ-
        ating, dlmlnlshlng, or dividing the powor which the
        Board of Trustees has over the administration of the
        afXalrs of the district          including the power of assess-
        ing and oolleotlng        its Caxes. The power of the Board
        of Trusters is~coextenslve          over all the territory      of
        the dietriot.
                    Since the question you present 1s oonfined
        to the authority of a colleotor   of an Independent
        school dlstrlot to colleot the taxes of. the dlstrlct
        we do not Sind it necessary to deoidr the question o h
        the correlative   powor of thr County Assessor4ollector
        to collect   the taxes of the school district    under cer-
        tain oondltlons provided by statute nor do we pass upon
        the validity of the assessment.     It Is sufficient   to
        w that if statutory authority be found for the lnde-
        pendent school district   through Its Board of Trustees
        to collect   It8 own taxes and proceeds under such statu-
        tory authority to appoint sudh collector,     his authority
        may not be quertioned.    18 therm such statutory autholc
        IQ?    We think there la. Articlea 2791-2792, V&S.,
        prmldr in part as follarsr
Hon. Harrison Hall,   Page 3    (V-1559)


             “Art. 2791.         . There Is hereby
     created     the off1ce~‘o.h assessor and collec-
      tor of each lnde endent school district,
     whether &sated i y ,speolal or generil law,
     who shall be appointed by the Board of
     Trustees thereof, and shall have the same
     power and shall perfora the same duties
     tilth reference to the assessment and col-
      lsotltin tif taxes for free school purposes
      that are conferred by law upon ,the asses-
      sor and collector     of taxes In and for any
      Incorporated city       town or village,  or,upon
      the person or officer legally performlng
      the duties of such assessor and collector,
      and he shall reoelVe such compensation for
     his services ati the Board of Trustees map
      allow, ekcept ln~cltles       and towhs provided :
      for not to exceed fotir (4) ppr oent of the
     wide amount of ta%lrs kecelved by him. He
      ahalL give bond In double the estllllated
      a&ount Of taxes cofaing annu;?lly’lllto his
      hand‘s ‘payable and to be approved by the
      presic!ent of the Board,. conditionad for the
      ?aIithful’dlsqharge     of his duties, and that
      he will pay over to the, tieasurer oi the
     B.oard all funds coming Into his hands by,
      virtue ,of his office as such assessor and
     .collqctor;    , . .”
             liArt. 2'792.. . . When a majority of
     the Board of Trustaes. of ati Independent dls-
     trlct prefer to have the taxes of their dls-‘,-
     trlct ,assessed and collected     by the county
     assesSor and collaetor,     or by the city asses-
      sor and oolleotor,    of an Incorporated city
     or town lti the limits of which the school
     dlstrlot      or & part thereof Is ,located, or
     collected     only by the county or city tax*
      collector     same may be assessed and collected,
     or ooJ.l’eo &ed only as the oase’map be, by
     .said county or cl?q off leers , as may, be deter-
     mined by’,the Board of Trustees of said lnde-
     pendent school district       and turned 6ver to
     the treasurer of the Independent -school dls-
     ,tryp,nfor    which such teams have been collected.
      .

     .-~ ~,rhla Papartment_- has herrtorqo,     in Opinion O-
1407 (1939,),  ruled as rollowsr
.   -




        Hon. Harrison Hall,   Page 4    (v-1559)


                     “There can be no question but that
              an lndependant school dlatplot which has
              pro erty In two diiferent    counties oould
              ampPoy one colleotor   to oolleot Its tax49
              Sri .both of said aountlos.n
                    We do not think that the fact that the taxes
        have heretofore been assessrd        on a roll prepared by
        the County Arsessor-Colleotor     7 of one or both of the
        asressor-collrotors~    of the two counties In which the
                      Consolidated Indepeddetit School Dlstrlat has
                     ‘mllltates against the oonclnslon we have
                        the Kirbyvllle Consolidated Independrnt
        School Distrlot through Its Board of T usteer, has. the
        authority to oollsat Its ow’n taxes.       2 Statutory author-
        It rxists’ for the oolleotlon     by an iade endent tax
        00I leotm, aotwlth9tandlng thi assessmen e was madr b
        the County Tax Asrersor-Colleotor,        In other words, &m
        asssssor   end oolleotor   may be different,    depending upon
        the rleotion mad@by the Boa d of Trustees as to how
        the s@trr 19 to be handled.    3.
                      In otbrr words the Kirbyvllle Consolidated
         Independent Sohool District    19 ln effrot a nbw lndepe’nd-
         rut dlstrlct     unaffected b thr prior diatrlots   entering
         lntg Its oonsolldatlon.      % the absenor of an eleotlon
         by ti independent sohool district    to avail Itself of the
         statutory prlvllege of having Its ,tue’s ~essessed and ool-
         looted by the County Tax Assessor-Colleotor,      It possess-
         ea the power to have its own assessor and oolleotor.        I~t
         appears. from the rmdisputrd fact8 dlsolosed by our let-
         ter that the Klrbyvlllr Cdnsolldatrd Iiidmpendent Sohool
        .District    desires to oolleot Its own turs whlah negatives
              lnteirt to have.them oollratrd by the Tax Assessor-
         %leotor      of Mawtonbounty.



                     An indi~endent sohool dlrtriot has au-
              thority to designate and appoint, by appro-
              prlatr   order or ordlaauoe  of the Board of
              Trustees of thr dl&rlot,     a tax ls9 e sso r ~
              oolleator   for the district    or it may alact
              to have this duty performeh by the County
              Assessor-Collector.     The fact that a previous
              assessment has barn madr by the Cotity Asses-
              sor-Collrotor    does hot preclude suoh lnde-
              pendant school dls~rlot f9o.m aolleotlng the
‘Hon. Harrison   Hall,   Page 5   (V-1559)


      taxes assessed through the collector    of
      the in$ependent school ‘district  upon the
      roll made by the County Assessor-Collector.
 APPROVED:                            Yours very truly,
W. V. Geppert                            PRICE DANIEL
Taxation Division                      Attorney General
E. Jacobson
Exeautive Assistant
Charles D, Mathews
First Assistant
                                      By&
                                       .eo3i+
                                         .    Assistant
LPLtwb